         Case 3:19-cv-04110-RS Document 34 Filed 12/18/19 Page 1 of 3




1 JONATHAN H. BLAVIN (State Bar No. 230269)
  jonathan.blavin@mto.com
2 MUNGER, TOLLES & OLSON LLP
  560 Mission Street, Twenty-Seventh Floor
3 San Francisco, CA 94105-2907
  Telephone: (415) 512-4000
4 Facsimile: (415) 512-4077
5 ROSE LEDA EHLER (State Bar No. 296523)
     rose.ehler@mto.com
6    NEFI D. ACOSTA (State Bar No. 311178)
     nefi.acosta@mto.com
7    MUNGER, TOLLES & OLSON LLP
     350 South Grand Avenue
8    Fiftieth Floor
     Los Angeles, California 90071-3426
9    Telephone:     (213) 683-9100
     Facsimile:     (213) 687-3702
10
     Attorneys for Defendant Square, Inc.
11
12
13
                                    UNITED STATES DISTRICT COURT
14
                  NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
15
16
     ANTHONY OLIVER,                                       Case No. 3:19-cv-04110-RS
17
                     Plaintiff,                            DECLARATION OF ROSE LEDA EHLER
18                                                         IN SUPPORT OF DEFENDANT SQUARE,
            vs.                                            INC.’S ADMINISTRATIVE MOTION TO
19                                                         EXTEND DEADLINE TO ANSWER OR
     SQUARE, INC.,                                         OTHERWISE RESPOND TO
20                                                         PLAINTIFF’S COMPLAINT
                     Defendant.
21                                                         [Filed concurrently with Defendant Square’s
                                                           Motion to Extend Deadline to Answer or
22                                                         Otherwise Respond to Plaintiff’s Complaint]

23                                                         Judge: Hon. Richard Seeborg
                                                           Crtrm: 3, 17th Floor
24
25
26
27
28
                                                                                          Case No. 19-CV-04110-RS
                      Declaration of Rose Ehler ISO Defendant Square Inc.’s Administrative Motion
                       to Extend Deadline to Answer or Otherwise Respond to Plaintiff’s Complaint
         Case 3:19-cv-04110-RS Document 34 Filed 12/18/19 Page 2 of 3




 1                              DECLARATION OF ROSE LEDA EHLER

 2          I, Rose Leda Ehler, hereby declare:

 3          1.      I am admitted to practice before all of the courts of the State of California and this

 4 Court. I am a partner at the law firm of Munger, Tolles & Olson LLP and counsel of record for
 5 Defendant Square, Inc. (“Square”) in the above-captioned matter. I have personal knowledge of
 6 the facts set forth in this declaration, and, if called as a witness, I could and would testify
 7 competently to the matters set forth herein
 8          2.      Plaintiff is currently incarcerated and subject to the Prisoner Litigation Reform Act

 9 (“PLRA”). Square has concurrently filed a Motion under 28 U.S.C. § 1915(g) which bars a
10 prisoner from filing a civil action in forma pauperis “if the prisoner has, on 3 or more prior
11 occasions, while incarcerated or detained in any facility, brought an action or appeal in a court of
12 the United States that was dismissed on grounds that it is frivolous, malicious, or fails to state a
13 claim upon which relief may be granted, unless the prisoner is under imminent danger or serious
14 physical injury.”
15          3.      The requested extension of the deadline to answer or respond to Plaintiff’s

16 Complaint avoids what will likely be an unnecessary use of Square’s resources in investigating
17 and preparing a responsive filing, and avoid unnecessarily burdening the Court with that motion.
18          4.      Plaintiff is currently incarcerated and has provided the Court with only a mailing

19 address for contact information. Given the short window to respond and the lack of a phone
20 number for contacting Plaintiff, I believe attempting to obtain a stipulation via postal mail would
21 be unlikely. Moreover, without any prior contact or provocation, Plaintiff has already threatened
22 to file Rule 11 motions and state bar complaints against my colleague, Nefi Acosta, who has
23 appeared on behalf of Square in this matter. I have attached a true and correct copy of that
24 correspondence as Exhibit A to this declaration. As such, I also believe any attempt to obtain a
25 stipulation would be futile.
26          5.      There has been only one previous time modification to this case. Square’s response

27 to Plaintiff’s Complaint was originally due on December 9, 2019—21 days after Plaintiff’s
28 Complaint was filed. See Fed. R. Civ. P. 12(a)(1)(A)(i). On December 4, 2019, Square filed a
                                                                                          Case No. 19-CV-04110-RS
                      Declaration of Rose Ehler ISO Defendant Square Inc.’s Administrative Motion
                       to Extend Deadline to Answer or Otherwise Respond to Plaintiff’s Complaint
          Case 3:19-cv-04110-RS Document 34 Filed 12/18/19 Page 3 of 3




1 motion for an extension of time to file Answer based in part upon Square’s recent retention of
2 counsel and the need to conduct a more thorough factual investigation. On December 9, 2019,
3 Judge James Donato, who was previously assigned to this matter, granted the motion and ordered
4 Square’s deadline to respond to Plaintiff’s Complaint be moved to December 30, 2019. Dkt. 28.
5             6.     In my judgment, granting Square the requested extension is highly unlikely to have

6 any material effect on the case schedule or prejudice Plaintiff in any way. The Court has not yet
7 established a schedule for this matter.
8             I declare under penalty of perjury under the laws of the United States of America that the

9 foregoing is true and correct.
10
11            Executed on this 18th day of December, 2019, at Los Angeles, California.

12
13                                                         /s/ Rose Leda Ehler
                                                           Rose Leda Ehler
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     43528773.1
                                                          -2-                              Case No. 19-CV-04110-RS
                       Declaration of Rose Ehler ISO Defendant Square Inc.’s Administrative Motion
                        to Extend Deadline to Answer or Otherwise Respond to Plaintiff’s Complaint
